Citation Nr: 0818316	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-31 526	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for lumbar disc disease 
and bilateral shoulder strain claimed as residuals of dorsal 
spine injury.

2.  Entitlement to service connection for residuals of 
frostbite of the feet.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1976 to April 1979.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision by the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case is 
currently under the jurisdiction of the Milwaukee, Wisconsin, 
RO.  In April 2008 a Travel Board hearing was held before the 
undersigned; a transcript of that hearing is of record.  

At the Travel Board hearing, testimony was heard regarding a 
claim for a compensable rating for tinea pedis.  However, on 
close review of the record, the Board noted that the veteran 
did not submit a substantive appeal following issuance of a 
statement of the case in the matter in August 2007.  Thus, he 
has not perfected his appeal in this matter, and it is not 
before the Board.  See 38 U.S.C.A. § 7105(a).

The veteran filed a prior claim of service connection for 
back problems and foot trouble in August 1982.  A "deferred 
or confirmed rating decision" in December 1982 noted that he 
had failed to prosecute the claim and that the evidence of 
record was insufficient for rating purposes.  It does not 
appear that the veteran was provided with written 
notification of this denial of his claims.  Thus, there is no 
prior final decision of record with respect to such claims, 
and they will be considered on a de novo basis. 


FINDINGS OF FACT

1.  During service in 1978, the veteran sustained a dorsal 
muscle strain and injury to the left scapular area, which 
resolved; it is not shown that his current low back pain, 
lumbosacral degenerative disc disease, degenerative joint 
disease, and bilateral shoulder strain are related to that 
injury or are otherwise related to his active military 
service.

2.  There is no documentation of frostbite in service, and 
the preponderance of the evidence is against a finding that 
any disability of the feet the veteran now has is a residual 
of cold injury in service.


CONCLUSIONS OF LAW

1.  Service connection for lumbar disc disease and bilateral 
shoulder strain, alleged to be residuals of a dorsal spine 
injury in service, is not warranted.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

2.  Service connection for residuals of frostbite of the feet 
is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  Letters from the RO 
in October 2003, March 2004 (prior to the rating decision on 
appeal), and February 2007 explained what the evidence needed 
to show to substantiate the claims.  They also explained that 
VA was responsible for obtaining relevant records from any 
federal agency, and would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The June 2004 rating decision, a 
September 2005 statement of the case (SOC) and subsequent 
supplemental SOCs (SSOCs) provided the text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.

The February 2007 letter provided notice regarding criteria 
for increased ratings and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  
However, such notice is not critical because the rating of a 
disability and effective date of an award have no 
significance when service connection is denied.

While it was not possible for complete VCAA notice to be 
given prior to the rating decision on appeal, the appellant 
had ample opportunity to respond to the notice letters and 
the SOC and SSOCs and to supplement the record after notice 
was given.  The claims were thereafter readjudicated.  See 
October 2007 SSOC.  The veteran is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs) as well as relevant 
VA and private medical records.  The RO attempted to obtain 
records of claimed treatment in 1979 to the early 1980s from 
Hines and Milwaukee VA medical centers (MCs); however, a 
negative response was received from the Milwaukee VAMV, and 
Hines VAMC advised that the earliest records for the veteran 
at that facility were dated in 1987 and 1988.  The veteran 
has not identified any pertinent records that remain 
outstanding.  He was afforded a VA examination.  VA's duty to 
assist him in the development of these claims is satisfied.

II.  Factual Background

The veteran's SMRs note treatment for tinea pedis and a right 
foot corn.  There is no reference to frostbite or cold injury 
to either foot.  In September 1978, the veteran reported that 
he had fallen from the back of a truck, landing on his back.  
He noted pain of the left scapular region.  Severe muscle 
spasm of the left dorsal paraspinous muscle was noted.  
Notations of muscle strain and back strain were noted.  The 
following day a notation of possible fracture left scapula 
was noted.  In a report of medical history completed by the 
veteran in January 1979, he checked "yes" next to whether 
he now had or had ever had recurrent back pain and foot 
trouble.  He reported recurrence of back pain.  On service 
separation examination on the same day, the veteran's feet, 
spine, and other musculoskeletal system were normal on 
clinical evaluation.  

1987 and 1988 VA treatment records do not show treatment or 
complaints related to the back, shoulder, or feet.

The veteran was seen at a private hospital in May 1993 after 
being involved in a motor vehicle accident.  He initially 
complained of back and right arm pain.  Follow-up treatment 
reports note complaints of right shoulder pain.  Examination 
found the shoulder neuromuscularly intact, with no deformity.  
Range of motion was limited by pain.  Right shoulder X-ray 
was negative.  Shoulder strain was diagnosed.

A June 2004 VA outpatient record notes the veteran's 
complaint of "chronic low back pain since '76, no change."  
A May 2005 outpatient record notes complaint of right 
shoulder pain that "started in the military."  He also 
reported low back pain.  A June 2005 outpatient record notes 
degenerative joint disease of the spine and right shoulder.

On VA examination in August 2005 it was noted that the 
veteran's claims file was reviewed.  He reported that he had 
experienced problems with his back and shoulders over the 
years since service.  The impression was dorsal spine/left 
scapula injury during active military service with no 
evidence of recurrence or residual; low back pain 
degenerative disc and arthritic in nature, unrelated to 
active military service; and bilateral shoulder strain 
unrelated to active military service.

The veteran also reported that he had experienced painful 
feet after being exposed to cold weather for some hours 
during service in Wisconsin.  Examination of the feet showed 
tinea pedis with associated onychomycosis, as well as 
callouses.  The examiner did not identify any residuals of 
frostbite, and noted that there was "no documentation of 
frostbite of the feet during active military service."  

A VA podiatry consultation in February 2006 and VA skin 
examination in January 2007 did not identify any residuals of 
frostbite.  

X-rays in July 2006 showed minimal anterior spurring of the 
entire lumbar spine.  Nerve conduction studies in May 2007 
were normal.  Electromyography (EMG) that same month was 
indicative of chronic, neurogenic lesions affecting the 
bilateral L4-S1 nerve roots.  There was no evidence of 
polyneuropathy.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
prevail on the question of service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in- service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West; 13 
Vet. App. 247, 248 (1999).

If arthritis or cardiovascular disease (including occlusive 
arterial disease) is manifested to a compensable degree in 
the first post- service year, it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Back and Shoulder

It is not in dispute that the veteran complained of upper 
back and left scapular area pain in service, and that back 
strain was noted at that time.  It is also not in dispute 
that he has complained of low back and left and right 
shoulder pain since at least 1993, and that degenerative disc 
disease, degenerative joint disease, and bilateral shoulder 
strain have been diagnosed since.  What he must still show to 
establish service connection for his current low back and 
shoulder disabilities are that they are related to a disease 
or injury in service.  

There is no competent evidence in the record of a possible 
nexus between the veteran's current low back and shoulder 
disabilities and his service, which, it must be noted, 
involved injuries to the upper back and left scapular area.  
His service separation physical examination report was silent 
for any findings or diagnosis relating to a back or shoulder 
disability, suggesting that his complaints of back and 
scapular area pain had not resulted in any identifiable 
chronic pathology.  

The veteran injured his back and right shoulder in a motor 
vehicle accident in 1993; there are no postservice records 
showing back or shoulder complaints prior to the accident.  
While there are subsequent complaints of chronic low back and 
shoulder pain, diagnoses of degenerative disc disease and 
degenerative joint disease, as well as bilateral shoulder 
strain, there is nothing in these records, other than the 
veteran's own reported history, that suggests his low back or 
shoulder disability may be related to service.  

X-rays have shown spurring in the lower spine.  While 
arthritis is a chronic disease which may be service connected 
on a presumptive basis if manifested to a compensable degree 
in the first postservice year, nothing in the record suggests 
that the veteran's low back arthritis was manifested to a 
compensable degree in the first postservice year.  
Consequently, the chronic disease presumptive provisions of 
38 U.S.C.A. § 1112 do not apply.  

The August 2005 VA examiner's opinions that the veteran had 
no current residuals of his inservice back and left shoulder 
injury, and that the current low back and bilateral shoulder 
disabilities were unrelated to his military service were 
based on a thorough examination and review of the claims 
folder.  Hence, they have substantial probative value.  And 
because there is no competent evidence to the contrary, they 
are persuasive.  

The veteran's own statements relating his current back and 
shoulder disabilities to his service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In the absence of competent evidence of a nexus between the 
veteran's current low back and shoulder disabilities and his 
service, the preponderance of evidence is against his claim.  
Accordingly, service connection for lumbar disc disease and 
bilateral shoulder strain as residuals of dorsal spine injury 
in service must be denied.

Frostbite

The record contains no documentation of frostbite or cold 
injury of either foot in service, no evidence of occlusive 
arterial disease or other cardiovascular disease becoming 
manifest within the first postservice year and no medical 
evidence that the veteran has a current foot disability 
related to cold injury in service.  His SMRs are silent for 
complaints or findings related to frostbite, and no current 
foot pathology has been identified that has been related to 
any prior frostbite or cold injury.  [Notably, service 
connection has been established for tinea pedis, on another 
basis.]
Because the veteran is a layperson, his allegations that his 
foot symptoms are related to frostbite in service, are not 
competent evidence.  "Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu, supra.

Given that there is no documentation of frostbite in service, 
no evidence of occlusive arterial disease or other 
cardiovascular disease becoming manifest within the first 
postservice year, and no probative medical evidence of a 
nexus between frostbite in service and any current pathology, 
the preponderance of the evidence is against this claim and 
it must be denied.


ORDER

Service connection for lumbar disc disease and bilateral 
shoulder strain as residuals of a dorsal spine injury in 
service is denied.

Service connection or residuals of frostbite is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


